Citation Nr: 1452757	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine secondary to service-connected instability of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1979 to October 1984.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony at a July 2014 hearing at the RO in St. Louis, Missouri.  A transcript of that hearing has been associated with the Veteran's VBMS (electronic) folder.   


FINDING OF FACT

It is at least as likely as not that the Veteran has degenerative joint disease of the lumbar spine that is related to his service-connected left knee instability.  


CONCLUSION OF LAW

The Veteran has degenerative joint disease of the lumbar spine secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In the instant case, the Veteran alleges that he has degenerative joint disease that is attributable to a service-connected disability.  Specifically, the Veteran contends that his lumbar arthritis is related to chronic instability of his left knee, which has been determined to be the result of an in-service injury.

A review of the Veteran's claims file indicates that in September 1982, he underwent a left medial menisectomy and partial excision of the synovium of the left knee.  The surgery did not solve the problem, and within a year of release from service, he was noted to require the use of a brace to aid with stability of the left knee.  Around the year 2000, the Veteran reported pain in his low back and buttock.  Private medical records from a Dr. H., dated in January 2009, indicate that the Veteran had been diagnosed with degenerative joint disease of the lumbar spine with a possible disc herniation revealed on an MRI 18 months prior.  Although the report of this MRI is not of record, the Veteran's VA treatment records contain a diagnosis of degeneration of intervertebral disc and the November 2010 examination report records a diagnosis of degenerative joint and disc disease of the lumbar spine at L3/4.  In November 2010, the Veteran attended a VA compensation and pension examination in which the examining clinician noted that the Veteran required the use of a brace to walk or his knee would go out and that he had been using crutches to get about.  According to his VA primary care physician, he required a total knee replacement in March 2014.  

In the instant case, the Board finds that while the evidence is not unequivocal, after reviewing all the evidence on file, and when reasonable doubt is resolved in favor of the Veteran, the evidence suggests that the Veteran's current diagnosis of degenerative joint disease of the lumbar spine is at least as likely as not related to his service-connected left knee instability.  The VA clinician who examined the Veteran in November 2010 provided a negative nexus opinion noting that a lumbar MRI indicated pathology not inconsistent with age, thus making it difficult to ascribe the Veteran's lumbar spine disability to his left knee condition with any level of certainty.  Nevertheless, the Veteran's primary VA physician, Dr. Z, who has treated the Veteran for over eight years, submitted a letter in which he opined that chronic derangement of the left knee over three decades resulted in an altered gait and subsequently caused overcompensation of the lower back.  Dr. Z. went on to state that this overcompensation resulted in bilateral hip and lower back degenerative changes and derangement.  Accordingly, when reasonable doubt is resolved in favor of the Veteran, the record supports a finding that the Veteran's current diagnosis of degenerative joint disease of the lumbar spine is attributable to his service-connected left knee instability.  


ORDER

Entitlement to service connection for degenerative joint disease of the lumber spine is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


